UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1536


CHARLES BENZING,

                Plaintiff - Appellant,

          v.

THARRINGTON-SMITH, LLP; ALICE C. STUBBS; KATEY M. REGAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:10-cv-00533-F)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Benzing, Appellant Pro Se.       Randall Maitland Roden,
THARRINGTON, SMITH, LLP, Raleigh, North Carolina; Robert Duncan
Church, Wake Forest, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Benzing    appeals      the    district    court’s     order

granting    summary    judgment     for    Defendants      on   his   Fair   Credit

Reporting Act (FCRA) claim.           On appeal, we confine our review to

the issues raised in the Appellant’s brief.                     See 4th Cir. R.

34(b).     Because Benzing does not challenge in his informal brief

the    district     court’s   order       granting    Defendants’      motion    to

dismiss the additional claims in his complaint, he has forfeited

appellate review of that order.               Turning to the FCRA claim, we

have     reviewed    the   record      and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Benzing v. Tharrington-Smith, LLP, No. 5:10-cv-00533-F

(E.D.N.C. Jan. 19, 2012 & Mar. 23, 2012).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                          2